BROWNING, Circuit Judge,
concurring in part, dissenting in part:
I concur in Judge Choy’s opinion insofar as it affirms the conviction of defendants who are not Puyallup Indians.
The indictments charged that the various defendants had engaged in “an illegal gambling business . . . involving the playing of blackjack, poker and dice in violation of the law of the State where the gambling business was conducted (R.C.W. 9.46).” The chapter of the Revised Code of Washington cited in the indictments provides for the licensing and regulation of gambling activities, and imposes criminal penalties for violation of the statute (R.C.W. 9.46.180), or of regulations adopted pursuant to the statute (R.C.W. 9.46.185).
It is conceded that the State could not prosecute the Puyallup appellants under the provisions of the Washington Code cited in the indictment. As Judge Choy points out, the State of Washington has elected not to exercise jurisdiction over gambling offenses committed by Indians on Indian lands unless the tribes request the State to do so, and the Puyallups have not. The decision not to assert jurisdiction expresses the State’s general policy to exercise criminal jurisdiction over Indian reservations in a way that leaves “play for tribal self-government.” Washington v. Yakima Indian Nation, 439 U.S. 463, 499, 99 S.Ct. 740, 760, 58 L.Ed.2d 740, 766 (1979).
Nevertheless, Judge Choy adopts the position that the actions of the Puyallups “were a ‘violation of the law of a state’ for purposes of § 1955.” This interpretation of the statute seems to me to be untenable. It exceeds the limits of reasonable construction to hold that conduct which could not be punished under the state law is nonetheless “a violation of the law of [the] State” within the meaning of 18 U.S.C. § 1955. Conduct to which the law is inapplicable does not violate the law in the ordinary meaning of those words. The idea that a person can transgress state law by conduct not punishable under that state law is inconsistent with minimum notions of notice and fairness.
Nothing in the legislative history of section 1955 supports the thesis that Congress intended to punish conduct that violated a state’s policy on gambling even though it did not violate state law. The expressed purpose of Congress was to confer federal jurisdiction over the major forms of “illegal gambling” (see, e. g., H.R. Rep. No. 1549, 91st Cong., 2d Sess. 53 (1970), U.S.Code Cong. & Admin.News 1970, p. 4007; S. Rep. No. 617, 91st Cong., 1st Sess. 73 (1969)), and there is no reason to suppose that the term “illegal gambling” was used in any but its common sense of “in violation of the law.”
The federal statute was intended to aid local law enforcement efforts. Congress did not intend to assert federal jurisdiction where state law allowed no local law enforcement effort at all. In the words of the Senate floor manager, the purpose of the federal statute was to “add to . . local efforts, the expertise, the manpower and the full resources of the Federal Bureau of Investigation, and other appropriate agencies of the Federal Government” (emphasis added). 116 Cong.Rec. 591 (1970) (remarks of Senator McClellan). Section 1955 was designed to improve “the established State-Federal law enforcement partnership”; solitary federal action was seen to be necessary “where local and State governments have been rendered powerless because of the corruption of the responsible officials.” 116 Cong.Rec. 604 (1970) (remarks of Senator Allott). “This limited federal intervention should serve to reinforce the powers of the States and local governments in our federal system, rather *899than inject the Federal Government into a responsibility traditionally left to the state.” S. Rep. No. 617, 91st Cong., 1st Sess. 74 (1969).
Judge Choy’s opinion justifies an expansive reading of section 1955 based on a supposed “policy underlying § 1955 . that large-scale gambling is dangerous to federal interests wherever it occurs.” The legislative history suggests no such policy. Congress was not concerned with gambling per se. The statute was addressed to what Congress perceived as a vicious circle of illegal gambling resulting in large profits which the criminal element then used to corrupt local officials — to purchase protection for illegal gambling and other unlawful activities, thus further expanding their illegal operations and increasing their profits. In the preamble to the portion of the Organized Crime Control Bill that later became 18 U.S.C. § 1955, the Senate made the special finding that illegal gambling operations thwarted the enforcement of criminal laws by “the corruption and bribery of State and local officials.” S. Rep. No. 617, 91st Cong., 1st Sess. 16 (1969). The same belief was expressed in the House. 116 Cong.Rec. 35295 (1970) (remarks of Congressman Poff). Federal intervention was thought necessary to make state and local laws effective “where local and state governments have become, in effect, incapable of law enforcement by reason of the corruption of responsible officials.” S. Rep. No. 617 at 74. The prohibition of illegal gambling businesses was coupled with a prohibition of conspiracies to obstruct state law in furtherance of illegal gambling. See Organized Crime Control Act of 1970, Title VIII, Part B, 84 Stat. 922 (1970), codified as 18 U.S.C. § 1511.
Conduct that violates state law only in the sense that it is contrary to state policy, and that is subject neither to criminal penalties nor to civil sanctions imposed at the instance of law enforcement officials, would not pose the problems with which Congress was concerned. In the case at hand, for example, there was no need for the Puyal-lups to bribe state officials when there was no law under which the state could prosecute them.
Under the theory expressed in Judge Kennedy’s concurrence, all those involved in a gambling business would be subject to federal prosecution if the involvement of any of them violated state law. The legislative history does not support so expansive a reading: there is nothing to suggest that Congress intended persons innocent under state law to answer under Section 1955 for the crimes of their associates.
Because no state or local law prohibited the actions of the Puyallup defendants, 18 U.S.C. § 1955 does not apply. The convictions of these defendants should be reversed.